Memorandum Opinion issued January 23, 2003








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00910-CV
____________

GAYLE ROTHENBERG, M.D.,  Appellant

V.

MITRA SHABAZ,  Appellee



On Appeal from the County Civil Court at Law No. 2
Harris County, Texas
Trial Court Cause No. 743121



MEMORANDUM   OPINION
	Appellant has filed a motion to dismiss her appeal, stating that the parties have
settled their dispute. 
	The motion is granted, and the appeal is dismissed.
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Alcala.